On Motion for Rehearing.
(Submitted March 30, 1914. Decided April 22, 1914.)
MR. CHIEF JUSTICE BRANTLY
delivered the opinion of the court.
In a petition for a rehearing in this case, counsel for defendants call attention to the fact that in the opinion of the court it is erroneously stated that the Blakeslee survey was made in June, 1910, whereas it is shown by the record to have been made in June, 1912. We are glad to make the correction and also to eliminate from the opinion any possible inference unfavorable to the defendants, based upon the fact that the survey was made at the time stated. We think it apparent, however, that the comment made in this connection sufficiently indicates that the court did not deem the date of the survey or the fact that it had been made, as of special import. We are also glad to correct another erroneous statement made in the opinion to which our attention is called. In the same connection it is stated: “Hawkins was not called as witness; nor was his deposition offered, though the place of his residence was known to defendants.” Defendant *590Reeser stated that he did not know where Hawkins was; Julia K. Reeser was not questioned as to his whereabouts. The last statement in the sentence quoted is therefore not warranted by the record, though it appears from the statements of another witness that Hawkins at the time of the trial was probably residing in Calgary, Canada. Nevertheless, upon the theory that defendant Reeser was not in collusion with Hawkins, in making to the plaintiff the representations which he did, as shown by the various communications sent to him, it was of the utmost importance to Reeser either to have Hawkins present as a witness or to show that ah unsuccessful effort had been made to secure his testimony. The court and jury were, in the absence of such showing, justified in concluding that if he had been present, his testimony would not have been favorable to the defendants. In view of the convincing character of the evidence in other respects, however, we do not deem this item of very material import. We think that in the light of the surrounding circumstances, the written correspondence quoted in the opinion shows conclusively that Reeser was a party to Hawkins ’ misconduct and that he was properly held to account for the fraud charged.
There is nothing in the petition calling for further comment. A rehearing is accordingly denied.
Me. Justice Holloway and Me. Justice Sanner concur.